56 F.3d 60NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
CHEVY CHASE, F.S.B., Plaintiff-Appellee,v.Larry M. LEFKOWITZ, Defendant & Third Party Plaintiff-Appellant,v.Warren S. ROSENFELD, Third Party Defendant-Appellee.
No. 94-1720.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1995.Decided May 23, 1995.

Larry M. Lefkowitz, appellant pro se.  Mitchell Barry Rosenfeld, McNeilly & Rosenfeld, Washington, DC, for appellees.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
OPINION
PER CURIAM:


1
Larry M. Lefkowitz appeals from the district court's order granting summary judgment and a motion to dismiss on the claims in his counterclaim and third-party complaint and remanding the case to the state court.  We affirm in part and dismiss in part.


2
To the extent that Lefkowitz appeals from the order remanding his case to the state court, we dismiss the appeal.  A district court order remanding a case to the state court from which it was removed generally is not appealable.  28 U.S.C.A. Sec. 1447(d) (West 1994).  However, where portions of an order containing a remand are severable from the court's remand ruling, the severable portions may be reviewed on appeal.  Nutter v. Monongahela Power Co., 4 F.3d 319, 321 (4th Cir.1993).  We find that the district court's order granting summary judgment on the federal issues is severable from the order remanding the case to the state court.  Accordingly, we dismiss the appeal of the remand order, while reviewing the propriety of the order granting summary judgment.


3
Our review of the record and the district court's opinion discloses that Lefkowitz's appeal from the district court's granting of summary judgment and dismissing his counterclaim and third-party complaint is without merit.  Accordingly, we affirm the dismissal of these claims on the reasoning of the district court.  Chevy Chase, F.S.B. v. Lefkowitz, No. CA-93-4137 (D. Md. May 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART